[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                                                                                FILED
                          ------------------------------------------- U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                       No. 05-16483                          June 26, 2007
                                 Non-Argument Calendar                   THOMAS K. KAHN
                         --------------------------------------------          CLERK

                   D.C. Docket No. 05-00040-CR-1-RDP-RRA

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                           versus

BRUCE ELLIOTT WILSON,

                                                          Defendant-Appellant.

               ----------------------------------------------------------------
                    Appeal from the United States District Court
                         for the Northern District of Alabama
               ----------------------------------------------------------------

                                     (June 26, 2007)

Before EDMONDSON, Chief Judge, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Bruce Elliot Wilson (“Wilson”) appeals his 47-month sentence for being a

felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). By order
dated 29 November 2006, we concluded that Wilson is barred by an appeal waiver

from challenging the district court’s application of the sentencing guidelines and

the reasonableness of his sentence. After further review of the record, we

conclude that Wilson’s claims of ineffective assistance of counsel are without

merit; we therefore affirm Wilson’s sentence.1

       Wilson initially pled not guilty to the section 922(g)(1) charge, but later

entered a guilty plea pursuant to a written plea agreement, which included a

waiver provision that excepted claims of ineffective assistance of counsel. In

accordance with Fed. R. Crim. P. 11, the district court conducted a plea colloquy

and established that Wilson wished to plead guilty and understood the rights he

was waiving. During the colloquy, Wilson acknowledged that he understood that

his potential sentence could be as much as ten to fifteen years, that he had

discussed the sentencing guidelines with his counsel, and that a sentence higher

than estimated would not be grounds for setting aside the plea. Wilson also

indicated that he was “fully satisfied with the representation and advice” received

from his counsel.



   1
     In our prior order, we reserved judgment on Wilson’s ineffective assistance claim, noting that
we did not have access to the transcript of the 26 October 2006 hearing, during which Wilson
indicates that the district court denied that claim after extensive discussion. Wilson has since filed
a transcript of that hearing.

                                                  2
       Nevertheless, Wilson later filed two pro se motions to discharge his

appointed counsel on the grounds of ineffective assistance, claiming that counsel

made certain legal errors about the indictment and that counsel misinformed

Wilson of the possible sentencing range. Wilson’s attorney also filed a motion to

withdraw as counsel based on a strained relationship with Wilson. A magistrate

judge denied Wilson’s second motion2 and his counsel’s motion on 25 October

2005, noting that (1) the motions were made “on the eve of sentencing,” (2) the

district court had explained the possible sentencing range during the colloquy, and

(3) permitting Wilson’s counsel to withdraw would cause unnecessary delay.

       Neither Wilson nor his counsel filed objections to the magistrate’s order

with the district court, although the district court raised the motions sua sponte

during the 26 October 2005 sentencing hearing. The court informed Wilson that

the indictment had not been amended, that Wilson’s counsel “has done quite

well,” and that Wilson had previously acknowledged that a higher than anticipated

sentence would not be the basis for invalidating the guilty plea. The court

ultimately sentenced Wilson to 47 months’ imprisonment, followed by a three-year

term of supervised release.



   2
   Neither the magistrate nor the district court ruled explicitly on Wilson’s initial motion for new
counsel.

                                                 3
       The only remaining issue in Wilson’s appeal is whether the district court

erred in denying his motions to dismiss trial counsel for ineffective assistance.

Although we generally do not review ineffective assistance claims on direct

appeal, see Massaro v. United States, 538 U.S. 500, 504 (2003), the record in this

case indicates that, at the 26 October hearing, the district court considered and

rejected Wilson’s claim that his trial counsel failed to inform Wilson adequately of

the range of punishment he faced if he pled guilty.3 See United States v.

Camacho, 40 F.3d 349, 355 (11th Cir. 1994) (noting that we may hear ineffective

assistance claim on direct appeal if record is sufficiently developed), overruled in

part on other grounds by United States v. Sanchez, 269 F.3d 1250 (11th Cir.

2005). The question of “[w]hether a criminal defendant’s trial counsel was

ineffective is a mixed question of law and fact, subject to de novo review.” United

States v. Bender, 290 F.3d 1279, 1284 (11th Cir. 2002).

       To succeed on a claim of ineffective assistance of counsel, a defendant must

show that counsel’s performance was deficient and that “there is a reasonable


   3
     During the hearing, the district judge stated that he “would be very surprised to find out that
[counsel] didn’t tell you about [sentencing] contingencies when you and he discussed these” and then
said: “But in any event I specifically told you don’t rely upon anyone’s estimate, including your own,
about what your base offense level may be or what your guideline range may be or what the ultimate
sentence may be . . . .” The judge also told Wilson that “the fact that you are getting a higher than
estimated sentence was something you specifically told me you understood would not be the basis
for changing your plea.”

                                                  4
probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland v. Washington, 466 U.S. 668,

690, 694 (1984). As the district court implicitly determined, even if Wilson’s

counsel was in some way deficient in advising Wilson of the possible sentencing

implications from his guilty plea, Wilson cannot establish prejudice.4 During the

plea colloquy, the district court itself explained to Wilson – in detail – the

consequences of the plea agreement, range of punishment, and sentencing

contingencies before accepting Wilson’s guilty plea. Thus, any failure on the part

of Wilson’s counsel to clearly explain the possible punishment was cured by the

district court. For this reason, Wilson’s sentence is

       AFFIRMED.




   4
     In general, we lack jurisdiction to review a magistrate judge’s order where the party appealing
such order “failed to object to or appeal the magistrate judge’s decision to the district court.” United
States v. Brown, 342 F.3d 1245, 1246 (11th Cir. 2003); see also Fed. R. Crim. P. 59(a) (noting that
a party’s failure to object to a magistrate’s order on a nondispositive motion “waives a party’s right
to review”). But, although Wilson did not file formal objections to the magistrate’s order, he did
discuss the contentions contained in his motions with the district judge at the 26 October sentencing
hearing. We think the district court’s consideration and rejection of those contentions sufficient to
provide us with jurisdiction over this issue.

                                                   5